﻿149.	 Mr. President, allow me, on behalf of my Government, to congratulate you warmly upon your election to the presidency of the thirty-second session of the General Assembly of the United Nations. Your election should be considered a tribute to your country, whose contributions to the United Nations, to the cause of international co-operation and to efforts aimed at strengthening peace are unanimously appreciated.
150.	We are particularly pleased that the choice has fallen upon you. In the past you have given ample evidence of your personal qualities and diplomatic skills. We are confident that you will guide the work and the deliberations of the Assembly towards balanced, objective and fruitful conclusions.
151.	Speaking on behalf of Turkey, I should like also to express our satisfaction at seeing as President a representative of a country with which Turkey has traditionally enjoyed excellent relations based on a common desire to safeguard and develop understanding, harmony and cooperation in the Balkan region.
152.	Allow me also to take this opportunity to pay a well-deserved tribute to Mr. Amerasinghe, who presided over the thirty-first session of the General Assembly, distinguishing himself by his diligence and competence.
153.	I should also like to reiterate the appreciation of my Government to Mr. Kurt Waldheim, our Secretary-General, for all his efforts to promote the principles and ideals of the United Nations.
154.	At this session the United Nations family has expanded with the admission of Djibouti and the Socialist Republic of Viet Nam. A new and very important step has thus been taken in the field of decolonization towards the ultimate objective of the universality of the United Nations and the consecration of the ideals and principles of the Charter.
155.	I should like to welcome with joy the representatives of these countries. The road which has led to the independence and unity of the Socialist Republic of Viet Nam has been marked by countless trials and tragic sufferings. We wish the people of Viet Nam every success in its task of reconstruction, which it has already begun.
156.	We look forward to establishing close relations with Djibouti, which will surely be facilitated by the cultural affinities existing between our two countries.
157.	It is always difficult to make a global evaluation in the field of human activities. In reviewing the problems which confront us, in reflecting on the situation which exists at this particular time and on the prospects for the future and in evoking the recent history on which today's world has been modelled, one cannot help being perplexed by the developments which inspire optimism and those which give rise to apprehension and even distress. The changes and developments which have taken place over the last quarter of a century, particularly the progress in science and technology, the intensification of international and regional co-operation, the absence of a generalized conflagration, the achievements in the economic and social fields in certain parts of the world, detente between the major Powers, and the moral and political force, exercised by the third world in favour of peace and an international order in keeping with the principles of justice, have certainly brought immense benefits to mankind. But the greatest danger, that of the destruction of the whole world as a result of nuclear war, has not yet vanished. The objective of an international order guaranteeing the harmonization of the interests of the members of the international community still seems to be very remote. The problems on a world scale seem to multiply with the increase of the danger of the proliferation of nuclear weapons, the allocation of enormous resources to the ever accelerating arms race, the increasing urgency of energy problems, the depletion of non-renewable resources, the persistence of under-development and poverty, and the accentuation of the disparities between the industrialized countries and those countries which are developing. To all these problems, one should add the continuation of the acute conflicts and tensions in several regions of the world.
158.	Each year we gather in this universal forum to discuss these pending problems and to attempt to provide a substantial contribution to their solution. At this session our attention will be concentrated in particular on issues concerning southern Africa, the Middle East, disarmament, human rights and international economic co-operation.
159.	For several years now, southern Africa has been a focal-point for the preoccupations of the United Nations. But the situation there has never been as critical as it is at this time, nor has it ever presented a greater danger to the peace and security of the world. It is both urgent and imperative that a peaceful solution be found for the problems of southern Africa. The International Conference, in Support of the Peoples of Zimbabwe and of Namibia in their struggle for liberation, which convened in Maputo in May, and the World Conference for Action against Apartheid, which met in Lagos in August, have emphasized the need for urgent and appropriate action concerning problems of southern Africa. Those two Conferences constitute important steps towards the mobilization of international action for the support of the peoples of southern Africa. We are of the opinion that the international campaign against the minority regimes of southern Africa should be conducted with vigour and perseverance.
160.	Despite the deplorable tension which exists in southern Africa today, we still maintain our hope for a peaceful solution. We are following, with special interest, the efforts made with a view to achieving independence for the peoples of Namibia and of Zimbabwe through negotiations. We hope that those efforts will be crowned with success and will lead to just and early results.
161.	In this context, it should be emphasized that any solution to the problem of Namibia should take into account the basic principles contained in Security Council resolution 385 (1976). In Southern Rhodesia the entire international community demands a constitutional government based on majority rule.
162.	The peaceful return to legality in Southern Rhodesia must involve the restoration of peace in the first instance, so that thereafter there could be further steps towards decolonizing that Territory. We, therefore, support the Security Council's latest resolution which aims at facilitating and accelerating the transition to majority rule in Southern Rhodesia. It should be emphasized that no lasting solution can be found to the questions of Namibia and Southern Rhodesia without the active participation of SWAPO and the Patriotic Front of Zimbabwe.
163.	In South Africa there can be no solution to the problem of apartheid as long as the Government of that country maintains its policy of excluding the majority of the population from the political life of the country and as long as it imprisons or exiles the acknowledged and respected leaders of that majority. Such a policy can only create increasing internal strife," provoke international outrage and diminish the chances of a peaceful evolution towards majority rule.
164.	The Middle East conflict still constitutes the most serious source of danger for peace. We observe, with increasing anxiety, that the fundamental causes of that crisis have not yet been eliminated, that the principal elements are still unresolved, that the occupation of Arab territories continues, and that the legitimate rights of the people of Palestine are still ignored.
165.	The position of my country on this problem remains unchanged. Turkey firmly opposes the acquisition of territory by force. It believes that a solution will have to be based on a restoration by Israel to their rightful owners of all the territories occupied during the war of 1967. We also believe that the solution to the problem should safeguard the independence, sovereignty and the security of the recognized frontiers of all the countries of the region. Such a solution should take into account the inalienable rights of the people of Palestine, including their right to establish a State of their own.
166.	The ratification of the rights of the Palestinians is an essential element of any negotiating process. The proposed Geneva Conference will have to be open to the participation of all parties directly concerned, including the Palestine Liberation Organization. In this context, we welcome with satisfaction the joint statement on the Middle East issued by the United States and the Soviet Union on 1 October. We hope that the initiatives taken with a view to convening the Geneva Conference as quickly as possible v/ill be successful and that rapid and substantial progress will be made towards a just and equitable solution very soon.
»
167.	Without a solution to the problem as a whole that would establish a durable peace, there is a risk that that region will once again be dragged into a crisis that might well be more devastating and dangerous than ever. On the way to substantial negotiations, the parties should refrain from all action that might exacerbate the existing situation. In this context, the establishment of settlements on the left bank of the Jordan River clearly constitutes an obstacle to the search for peace.
168.	More than 30 years have elapsed since the first session of the General Assembly of the United Nations adopted its first resolution concerning disarmament. During the period since then, despite regular appeals by the international community for disarmament, occasional intensive negotiations and a number of international agreements, the arms race continues at an increased speed, threatening the peace and security of all countries and absorbing the resources urgently needed by the developing countries. This arms race is incompatible with efforts aimed at establishing a new international economic order and is also in contradiction with the policy of detente. Indeed, in a world where peace is essentially based on a balance of forces the distrust which results from divergent evaluations of that balance will render detente precarious, and there will always be the danger of a greater intensification of the armament efforts. The dangers involved in the proliferation of nuclear arms and the development of new techniques-to say nothing of the accumulation of conventional weapons -could render the present balance uncontrollable and could lead to rapid and dangerous upheavals.
169.	Despite these disturbing developments, it is nevertheless encouraging that the world is becoming more and more aware of the dangers of the universal arms race. The decision to convene a special session of the General Assembly on disarmament comes at a propitious moment. My Government hopes that that special session will give a strong impetus to negotiations on disarmament.
170.	The Charter itself urges the United Nations to undertake the task of promoting and encouraging respect for human rights and fundamental freedoms. The constitutional and political system of Turkey is based on the concept that economic and social rights, on the one hand, and civil and political rights, on the other, are inseparable and interdependent. We are also convinced that a world order based on peace, justice and equality cannot be conceived without the respect and effective protection of human rights.
171.	Mankind should be protected not only against oppression and injustice but also against terror and violence. My country, which has recently been the victim of several attacks against the lives of its diplomatic representatives, is ready to contribute to initiatives taken to combat effectively international violence.
172.	The North-South dialogue on the establishment of a new international economic order will, no doubt, occupy a very important place in our deliberations. During this session we will have the opportunity to review the results of the Conference on International Economic Co-operation, a task that was carried over from the thirty-first session.
173.	Despite the fact that some agreements-although limited in scope and nature-were reached in the Conference, it is clearly understood that the global issues comprised in the process of reshaping the new economic order can best be dealt with in the United Nations system. We believe, in fact, that negotiations within a larger framework will facilitate the consensus and prevent repetition of discussions made in other forums.
174.	In the negotiations on the establishment of a new international economic order it would be wrong to think that where one party gains the other must necessarily lose. Such aw assumption could have been understandable to a certain extent in the short term; however, in the medium and long terms it will definitely be possible to deal with the problems in such a way as to converge and maximize the interests of all the parties concerned.
175.	The new international economic order cannot be established overnight. But concrete measures should be taken to start the negotiating process within a reasonable period and according to a specified time-table. Those negotiations should concentrate on non-discriminatory and preferential treatment for the manufactures of the developing countries, more stable and higher prices for their raw materials, a code of conduct for transnational companies, greater access to technology, a greater voice for the developing countries in decisions on international monetary affairs and increasing financial flows towards the developing world.
176.	On the other hand, the negotiations on those problems must not make us lose sight of the urgent problems faced by the developing countries. Those problems cannot await the establishment of the new international economic order. The balance-of-payments difficulties of the least developed countries as well as the middle-income countries call for urgent remedies. The international financial institutions cannot lose sight of the particular characteristics of the economies of the developing countries. In a world dominated by injustice and social and economic disparity those countries could hardly be called upon to restrict their growth perspectives for the sake of strict internal financial stability; on the contrary, emphasis should be laid on increasing the flow of external savings to them.
177.	In the field of long-term measures aimed at restructuring the world economic order, a fundamental fact imposes itself. The present economic order which was established in the post-war era enables the transfer of resources to the developing countries only in ratio to the growth rate in the industrialized countries. If this concept remains unchanged, all serious efforts would be stalled until the end of the recession. But under existing conditions, it is most probable that the medium-term growth performance of the industrialized countries will fall far short of that recorded during the 1960s. Does this mean that throughout this period we should follow a policy that would delay the growth in the developing countries?
178.	It becomes more and more evident that, in the final analysis, economic growth in the industrialized countries depends upon their economic and trade relations with the developing- world. Increasing industrial exports to the developing countries constitutes a very significant indicator in this respect. It is evident that the transfer of real resources to the developing countries not only will help increase the supply of raw materials to the industrialized countries, but also will enable the developing countries to import more from the former.
179.	It is more or less an established fact that the transformation the world economy is undergoing and the adoption of new methods of approach to development problems, should lead the United Nations to embark on a new strategy, which ought-to take into account the present situation and the international economic negotiating process, as well as the. concept of a new economic order.
180.	The Cyprus question is once again on the agenda of the General Assembly. We regret that this conflict, which has lasted since 1963, has not as yet found a just and equitable solution which would allow the two Cypriot communities to coexist and co-operate in their common interest. It is quite apparent that it is only through negotiations that a comprehensive solution to the problem can be reached and that the most effective contribution of the General Assembly to this end should be looked for within this context. Unfortunately, the procedural decision adopted at the beginning of this session cannot contribute to meaningful debate. There exists a fundamental contradiction between the resolutions of the General Assembly, which call on the two communities to continue the negotiations, and a procedure which prevents the participation of one of the parties to the dispute in those very deliberations. It can very well be said that this attitude is without precedent. In these circumstances, the Assembly cannot hold to a valid debate on the question of Cyprus as long as the Turkish Cypriot community has not been given the right to participate in the debate to the fullest extent permitted by the rules of procedure. Any decision contrary to this principle can only be detrimental to the negotiations.
181.	I would not like to refer to the question of Cyprus in a manner which would provoke controversy.
182.	I am, rather, of the opinion that we should rigorously refrain from attributing the responsibility for the existing situation in Cyprus to one or the other of the parties. The other day mention was made here of an invasion, of the non-observance by Turkey of the United Nations resolutions, of the presence of Turkish military units on the island. But the reasons for which Turkey was compelled to intervene in July of 1974 have not been explained. Neither has there been any mention of the military coup d'etat instigated at that time by Greece for the purpose of annexing Cyprus. Nor has anything been said about the presence of the Greek army in Cyprus, at times officially and at other times in disguise, ever since 1964. We are quite familiar with the usual litany, according to which Greece was governed by a military junta at the time of the coup of 1974, and that the present Government is not responsible for the crime perpetrated by that junta. This argument cannot be considered as valid. Every State is responsible for the actions of its Governments and has to bear their consequences.
183.	The Turkish Cypriots are accused of being intransigent. I do not wish to enter into the details of these questions. It would be enlightening to compare the previous statements of those who used to enjoy military superiority with the declarations they now make, now that the balance of forces has changed. The striking contradiction between these two attitudes is clear evidence of the value of expressions of goodwill and sincerity so generously put forward.
184.	The intercommunal talks will certainly continue one way or another. It would therefore be not only useless but also extremely harmful to try to put the blame on one party or the other for the lack of results. Let us not try to be the judge, but, rather, let us try, by all means at our disposal, to encourage negotiation and agreement.
185.	The negotiating process cannot be divided. Its scope is the entirety of questions to which a solution has to be found in order to reach a settlement within the framework fixed by Archbishop Makarios and President Denktas at their meeting last February, with the participation of our Secretary-General, Mr. Kurt Waldheim. It would be useless to prejudge the result of the intercommunal talks.
186.	The position of Turkey regarding the Cyprus question has frequently been explained from this rostrum. In our opinion, the future solution should be based on the independence, territorial integrity and sovereignty of Cyprus. Even though Turkey is not a non-aligned country, it believes that a policy of non-alignment would be desirable for Cyprus and would contribute to the peace and stability in the eastern Mediterranean.
187.	The events precipitated by the Greek military intervention in 1974 have inevitably produced a regrouping of the two communities. Sixty thousand Turkish Cypriots have found refuge in the north of the island after abandoning their homes and properties in the south. A movement in the opposite direction has taken place for the Greek Cypriot population of the north of the island. An agreement between the two communities has completed this exchange of population various problems that have emanated from these movements can be settled only within the framework of an over-all solution.
188.	The Turkish forces that are in Cyprus have been sent there in conformity with the obligations undertaken by Turkey. However, Turkey does not have the least intention of keeping its forces in Cyprus. It has already substantially reduced its forces on the island The totality of troops sent to Cyprus after the events of July 1974 will be withdrawn as soon as a lasting political solution is reached. However, a complete withdrawal of Turkish troops in the absence of such a solution and in the present' atmosphere of distrust and political tension is unthinkable. One cannot ask Turkey to abandon the Turkish Cypriot community to the mercy of a majority demanding vehemently and fanatically the return of the status quo ante, which, for the Turkish Cypriots, was but a regime of tyranny and oppression.
189.	To conclude with the Cyprus question, I should like to reiterate that Turkey will continue by every possible means to encourage the intercommunal talks with a view to reaching a just and equitable solution as rapidly as possible.
190.	This same desire is true also for the bilateral issues that exist between Turkey and Greece. We are ready to continue the negotiations already undertaken on these questions more than two years ago.
191.	By the terms of the Charter ail Member States have undertaken the responsibility for promoting international co-operation and safeguarding peace and security. The principles enshrined in the Charter must always guide our actions in our bilateral and multilateral relations.
192.	It is here in this universal forum that all Governments should deploy all their efforts in order to realize the aspirations of their peoples to bequeath to future generations a world that is more just, more equitable and more prosperous. It is in this spirit that I should like to end my statement by reiterating our most sincere wishes for the success of the work of the thirty-second session and by assuring the Assembly that my delegation will be ready to contribute its utmost to that end.
 